United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [x ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2008 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-05558 Katy Industries, Inc. (Exact name of registrant as specified in its charter) Delaware 75-1277589 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 305 Rock Industrial Park Drive, Bridgeton, Missouri63044 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (314) 656-4321 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at July 31, 2008 Common Stock, $1 Par Value 7,951,176 Shares KATY INDUSTRIES, INC. FORM 10-Q June 30, INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets June 30, 2008 (unaudited) and December 31, 2007 3,4 Condensed Consolidated Statements of Operations Three Months and Six Months Ended June 30, 2008 and 2007 (unaudited) 5 Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, 2008 and 2007 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4T. Controls and Procedures 34 PART II OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 2 index PART IFINANCIAL INFORMATION Item 1.Financial Statements KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2008 (UNAUDITED) AND DECEMBER 31, 2007 (Amounts in Thousands) ASSETS June 30, December 31, 2008 2007 CURRENT ASSETS: Cash and cash equivalents $ 1,167 $ 2,015 Accounts receivable, net 21,736 18,077 Inventories, net 25,490 26,160 Receivable from disposition 294 6,799 Other current assets 2,002 2,520 Total current assets 50,689 55,571 OTHER ASSETS: Goodwill 665 665 Intangibles, net 4,659 4,853 Other 2,204 3,470 Total other assets 7,528 8,988 PROPERTY AND EQUIPMENT Land and improvements 336 336 Buildings and improvements 9,411 9,666 Machinery and equipment 96,930 96,650 106,677 106,652 Less - Accumulated depreciation (74,425 ) (72,647 ) Property and equipment, net 32,252 34,005 Total assets $ 90,469 $ 98,564 See Notes to Condensed Consolidated Financial Statements. 3 index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2008 (UNAUDITED) AND DECEMBER 31, 2007 (Amounts in Thousands, Except Share Data) LIABILITIES AND STOCKHOLDERS’ EQUITY June 30, December 31, 2008 2007 CURRENT LIABILITIES: Accounts payable $ 15,739 $ 14,995 Accrued compensation 3,185 2,629 Accrued expenses 21,509 22,325 Current maturities of long-term debt 1,500 1,500 Revolving credit agreement 5,477 2,853 Total current liabilities 47,410 44,302 LONG-TERM DEBT, less current maturities 7,929 9,100 OTHER LIABILITIES 6,713 8,706 Total liabilities 62,052 62,108 COMMITMENTS AND CONTINGENCIES (Note 8) 0 0 STOCKHOLDERS’ EQUITY 15% Convertible preferred stock, $100 par value, authorized 1,200,000 shares, issued and outstanding 1,131,551 shares, liquidation value $113,155 108,256 108,256 Common stock, $1 par value, authorized 35,000,000 shares, issued 9,822,304 shares 9,822 9,822 Additional paid-in capital 27,041 27,338 Accumulated other comprehensive loss (1,244 ) (1,112 ) Accumulated deficit (93,564 ) (85,915 ) Treasury stock, at cost, 1,871,128 shares (21,894 ) (21,933 ) Total stockholders' equity 28,417 36,456 Total liabilities and stockholders' equity $ 90,469 $ 98,564 See Notes to Condensed Consolidated Financial Statements. 4 index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2 (Amounts in Thousands, Except Per Share Data) (Unaudited) Three Months Six Months Ended June 30, Ended June 30, 2008 2007 2008 2007 Net sales $ 45,134 $ 49,972 $ 86,825 $ 95,524 Cost of goods sold 42,668 43,332 80,531 83,288 Gross profit 2,466 6,640 6,294 12,236 Selling, general and administrative expenses 8,030 6,797 14,767 14,371 Severance, restructuring and related charges (548 ) 2,402 (410 ) 2,610 Loss on sale of assets 201 1,691 734 1,571 Operating loss (5,217 ) (4,250 ) (8,797 ) (6,316 ) Interest expense (420 ) (919 ) (903 ) (2,114 ) Other, net 30 70 16 102 Loss from continuing operations before benefit from (provision for) income taxes (5,607 ) (5,099 ) (9,684 ) (8,328 ) Benefit from (provision for) income taxes from continuing operations 805 (136 ) 1,157 (225 ) Loss from continuing operations (4,802 ) (5,235 ) (8,527 ) (8,553 ) Loss from operations of discontinued businesses (net of tax) (415 ) (108 ) (667 ) (2,235 ) Gain on sale of discontinued businesses (net of tax) 1,002 7,151 1,545 8,817 Net (loss) income $ (4,215 ) $ 1,808 $ (7,649 ) $ (1,971 ) (Loss) income per share of common stock - Basic and diluted: Loss from continuing operations $ (0.60 ) $ (0.66 ) $ (1.07 ) $ (1.08 ) Discontinued operations 0.07 0.89 0.11 0.83 Net (loss) income $ (0.53 ) $ 0.23 $ (0.96 ) $ (0.25 ) Weighted average common shares outstanding: Basic and diluted 7,951 7,951 7,951 7,951 See Notes to Condensed Consolidated Financial Statements. 5 index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Amounts in Thousands) (Unaudited) 2008 2007 Cash flows from operating activities: Net loss $ (7,649 ) $ (1,971 ) Income from operations of discontinued business (878 ) (6,582 ) Loss from continuing operations (8,527 ) (8,553 ) Depreciation and amortization 4,094 3,799 Write-off and amortization of debt issuance costs 191 906 Write-off of assets due to lease termination - 751 Stock option (income) expense (258 ) 171 Loss on sale of assets 734 1,571 Deferred income taxes - (94 ) (3,766 ) (1,449 ) Changes in operating assets and liabilities: Accounts receivable (3,693 ) (3,667 ) Inventories 603 (1,009 ) Other assets 487 (107 ) Accounts payable 1,342 2,427 Accrued expenses (289 ) (2,186 ) Other, net (1,539 ) 1,997 (3,089 ) (2,545 ) Net cash used in continuing operations (6,855 ) (3,994 ) Net cash used in discontinued operations (654 ) (3,989 ) Net cash used in operating activities (7,509 ) (7,983 ) Cash flows from investing activities: Capital expenditures of continuing operations (2,934 ) (2,040 ) Proceeds from sale of assets, net 49 197 Net cash used in continuing operations (2,885 ) (1,843 ) Net cash provided by discontinued operations 8,685 15,661 Net cash provided by investing activities 5,800 13,818 Cash flows from financing activities: Net borrowings (repayments) on revolving loans 2,624 (6,282 ) Decrease in book overdraft (544 ) (2,143 ) Repayments of term loans (1,171 ) (1,700 ) Direct costs associated with debt facilities - (127 ) Repurchases of common stock - (3 ) Net cash provided by (used in) continuing operations 909 (10,255 ) Net cash used in discontinued operations - (381 ) Net cash provided by (used in) financing activities 909 (10,636 ) Effect of exchange rate changes on cash and cash equivalents (48 ) (108 ) Net decrease in cash and cash equivalents (848 ) (4,909 ) Cash and cash equivalents, beginning of period 2,015 7,392 Cash and cash equivalents, end of period $ 1,167 $ 2,483 See Notes to Condensed Consolidated Financial Statements. 6 index KATY INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, (Unaudited) (1)Significant Accounting Policies Consolidation Policy and Basis of Presentation The condensed consolidated financial statements include the accounts of Katy Industries, Inc. and subsidiaries in which it has a greater than 50% interest, collectively “Katy” or the “Company”.All significant intercompany accounts, profits and transactions have been eliminated in consolidation.Investments in affiliates which do not meet the criteria of a variable interest entity, and which are not majority owned but with respect to which the Company exercises significant influence, are reported using the equity method.The condensed consolidated financial statements at June 30, 2008 and December 31, 2007 and for the three and six month periods ended June 30, 2008 and 2007 are unaudited and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial condition and results of operations of the Company.Interim results may not be indicative of results to be realized for the entire year.The condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto, together with management’s discussion and analysis of financial condition and results of operations, contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2007.The condensed consolidated balance sheets as of December 31, 2007 were derived from audited financial statements, but do not include all disclosures required by accounting principles generally accepted in the United States (“GAAP”). Use of Estimates and Reclassifications The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Certain reclassifications associated with the presentation of discontinued operations were made to the 2007 amounts in order to conform to the 2008 presentation. Inventories The components of inventories are as follows (amounts in thousands): June 30, December 31, 2008 2007 Raw materials $ 16,371 $ 17,022 Work in process 946 763 Finished goods 15,105 13,762 Inventory reserves (1,483 ) (1,376 ) LIFO reserve (5,449 ) (4,011 ) $ 25,490 $ 26,160 At June 30, 2008 and December 31, 2007, approximately 59% and62%, respectively, of
